119 Ga. App. 117 (1969)
166 S.E.2d 582
TURNER
v.
THE STATE.
44034.
Court of Appeals of Georgia.
Submitted November 8, 1968.
Decided January 30, 1969.
Richard L. Powell, Burke & Powell, for appellant.
Jere F. White, Solicitor General, for appellee.
QUILLIAN, Judge.
An application was made by the State to revoke the probation of the appellant. On the hearing of the issue there was conflicting evidence of whether the appellant had committed the acts charged in the petition for revocation. The court revoked the probation and the case is here for review. Held:
The judge is the trior of the facts and where there is even "slight evidence" this court will not interfere with a revocation unless there has been manifest abuse of discretion. Faulkner v. State, 101 Ga. App. 889 (115 SE2d 393).
Judgment affirmed. Bell, P. J., and Hall, J., concur.